  Case 17-35289         Doc 51     Filed 04/18/19 Entered 04/18/19 11:38:06              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-35289
         LESLIE ROBINSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/28/2017.

         2) The plan was confirmed on 07/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/18/2019.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-35289        Doc 51       Filed 04/18/19 Entered 04/18/19 11:38:06                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $12,080.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $12,080.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,602.91
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $530.23
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,133.14

Attorney fees paid and disclosed by debtor:                  $397.09


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACMC PHYSICIAN SERVICES          Unsecured         242.00           NA              NA            0.00       0.00
Advocate Christ Hospital         Unsecured      1,598.00            NA              NA            0.00       0.00
CAVALRY SPV I                    Unsecured            NA         731.10          731.10           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         800.00        932.00          932.00           0.00       0.00
COOK COUNTY TREASURER            Secured           800.00           NA              NA            0.00       0.00
CREDIT FIRST                     Unsecured         839.15        839.15          839.15           0.00       0.00
DITECH FINANCIAL                 Secured              NA     45,105.13         6,796.15      6,796.15        0.00
DITECH FINANCIAL                 Secured      169,126.00    195,932.46       241,037.59           0.00       0.00
DITECH FINANCIAL                 Unsecured     38,466.99            NA              NA            0.00       0.00
ECAST SETTLEMENT CORP            Unsecured      9,109.14       9,109.14        9,109.14           0.00       0.00
FIFTH THIRD BANK                 Unsecured         702.60        702.60          702.60           0.00       0.00
FIFTH THIRD BANK                 Unsecured            NA            NA         2,112.82           0.00       0.00
FIFTH THIRD BANK                 Secured              NA       2,112.82        2,112.82           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         286.50          286.50           0.00       0.00
IL DEPT OF REVENUE               Priority       1,500.00       1,363.97        1,363.97          93.80       0.00
INTERNAL REVENUE SERVICE         Priority      12,400.00     15,368.96        15,368.96      1,056.91        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         799.57          799.57           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         554.34          554.34           0.00       0.00
LVNV FUNDING                     Unsecured         396.76        448.06          448.06           0.00       0.00
MaxLend                          Unsecured         100.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured           0.00      1,526.79        1,526.79           0.00       0.00
MIDLAND FUNDING                  Unsecured            NA         493.05          493.05           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,951.75       1,951.75        1,951.75           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,331.34       1,331.34        1,331.34           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         534.61          534.61           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         520.24          520.24           0.00       0.00
US DEPART OF HUD                 Secured       47,372.96     47,372.96        47,372.96           0.00       0.00
US DEPART OF HUD                 Secured              NA            NA              NA            0.00       0.00
US DEPART OF HUD                 Secured              NA     19,763.76        19,763.76           0.00       0.00
US DEPART OF HUD                 Unsecured     47,327.96            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-35289         Doc 51      Filed 04/18/19 Entered 04/18/19 11:38:06                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $308,174.31              $0.00              $0.00
       Mortgage Arrearage                                 $6,796.15          $6,796.15              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $2,112.82              $0.00              $0.00
 TOTAL SECURED:                                         $317,083.28          $6,796.15              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $16,732.93          $1,150.71              $0.00
 TOTAL PRIORITY:                                         $16,732.93          $1,150.71              $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,873.06                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,133.14
         Disbursements to Creditors                             $7,946.86

TOTAL DISBURSEMENTS :                                                                      $12,080.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
